Citation Nr: 1647281	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a low back disability.

The Veteran testified before a Veterans Law Judge at a Board hearing in March 2013.  A copy of the hearing transcript is of record.  The matter was then remanded in December 2014.  Because the Veterans Law Judge who conducted the hearing in this case is not available to adjudicate the Veteran's claim, the Veteran was provided the opportunity to testify at an additional hearing by way of a July 2016 letter.  Although he responded with additional statements relating to his case, he did not indicate a desire to testify at another hearing.  Therefore, the undersigned Veterans Law Judge will proceed in adjudicating the case.


REMAND

A VA examination and opinion regarding the etiology of the Veteran's low back disability were obtained in August 2015.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted a physical examination.  In providing the requested opinion, the examiner referenced and commented on several pieces of evidence relating to the Veteran's claim.  However, the examiner stated that a review of the record did not identify any medical records from the 1990s.  The examiner contacted the Appeals Management Center, which was unable to provide further guidance.  Therefore, he was unable to provide any commentary on records from that time.

The Board's review shows that records from March 1990 and November 1992 are contained in the file.  Specifically, VA records from March 1990 show the Veteran was seen for back pain and reported having back symptoms since 1974 as a result of a motor vehicle accident.  He also reported that his condition worsened in January 1981.  X-rays showed mild degenerative changes at the L5-S1 articular facets.  Additional records from November 1992 note chronic low back pain.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the August 2015 opinion is not complete because the examiner did not comment on the treatment records from the 1990s.  Because they are the first documented treatment of a low back condition after service, they have increased probative value in assessing the nature and etiology of the low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the VA examiner who provided the August 2015 VA examination and opinion.  The examiner should provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is etiologically related to service.  In provided the supplemental opinion, the examiner should comment on VA records from March 1990 which show the Veteran was seen for back pain and reported having back symptoms since 1974 as a result of a motor vehicle accident near El Paso.  He also reported that his condition worsened in January 1981.  X-rays showed mild degenerative changes at the L5-S1 articular facets.  Additional records from November 1992 note chronic low back pain.  If the August 2015 VA examiner is not available, schedule the Veteran for a VA examination to obtain the requested opinion..  That examiner should review the file, including the August 2015 VA examination report and opinion.  If the August 2015 VA examiner determines that an additional examination of the Veteran is necessary in order to provide the requested opinion, one must be scheduled.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

